Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species was not to be found free of the prior art. The search has been extended as to the amendment of the instant claims. The genus has been search for all possible species claimed.  The genus has not been found free of the prior art. 

Status of the Claims
Claim(s) 1, 110, 111, and 113-116 are pending and are hereby examined on the merits as applied below.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 110, 111, and 113-116 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 2015/0224205 (WO 2013138694, September 19, 2013) in view of 
Fong (WO 92/22320), and 
Eldering, E., US 5,622,930, and 
Defrees, US 2004/0137557 (Application 10/287,994 or Patent US 7,138.371),
Pan et al WO 2013/095905 (IDS), 
Henry US 20130129698 (IDS), and
Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst. 1992;9(3-4):249-304. NOTE: the Fong references is from Applicant’s newly submitted IDS with the filing of the IDS.

The instant invention is drawn to Pegylated C-1 inhibitors through a glycan connected through an oxime linkage.

Zhao teaches PEGylation of C-1 inhibitors, SEQ ID NO:1 (the elected species being taught). Zhao teaches the Pegylated constructs have an improved half-life, see paragraph [0168], which is presented here:
[0168] The polymeric conjugates of C1 inhibitor prepared was administered (i.v.) to groups of rat for in vivo plasma pharmacokinetic (PK) study at dose of 70 U/kg. The polymer conjugates of the invention such as ALD-PEG-C1 INH demonstrated improved half-lives compared to the native C1-esterase inhibitor. Some polymer conjugate extended half-life to about 77 hours, with more than 10 folds improvement than the native C1 inhibitor. This profile can provide a long lasting treatment regime such as once a week. 


	
Fong (WO 92/22320) teaches modification such as glycosylation, see page 26 and line 35 onward, which addresses glycan modification. Fong also teaches method of increasing in vivo circulating half-life of C1-INH, see page 27 where Fong teaches:
“One preferred way to improve the in vivo circulating half-life of Cl -INH is to conjugate it to a polymer that confers extended half-life, such as conjugating polyethylene glycol (PEG) to Cl-INH, was found to be an excellent way to increase the half-life. PEG is an non-immunogenic, linear, uncharged polymer with three water molecules per ethylene oxide unit which therefore can alter the hydrodynamic properties of the conjugated molecules dramatically. (Maxfield, eal, Polymer, 16:505-509 (1975); Bailey, F. E, et al, in Nonionic Surfactants [Schick, M. J., ed] pp.794-821, 1967). Several enzymes for therapeutic usage were PEGylated to increase the in vivo half-life effectively (Abuchowski, A. etal, J. Biol. Chem. 252::3582-3586,1977; Abuchowski, A. et al, Cancer Biochem. Biophys., 7:175-186,1984). 5 PEGylation of IL-2(interleukin-2) was also reported to increase circulatory life as well as its potency (Katre, N.V. etal, Proc. Natl. Acad Sci., 84:1487-1491 (1987); Goodson, R. etal., Bio/Technology, 8:343-346,1990). PEGylation of other molecules were reported to=have reduced immunogenicity and toxicity (Abuchowski, A. etal, J. Biol. Chem., 252:3578-3581, 1977).”

Thus, Fong teaches glycosylate modifications in vitro as well as PEGylation. 
 
The difference between what is taught by the prior art and that instantly claimed is that while Zhao and Fong teaches PEGylation on functional groups of amino acids of C1-INH, neither Zhao or Fong teach PEGylation on carbohydrate moieties that may be naturally found on the C1 inhibitor, or engineered (Fong), nor does .

Eldering, E teaches a C1-inhibitors, inclusive of the E165Q form, which was previously the peptide of interest. Further, Eldering teaches “[b]y C1 inhibitor is meant a plasma glycoprotein with a molecular weight of about 105,000 that belongs to the super family of 

Further, Eldering teaches “The preferred embodiment C1 muteins consists of modified muteins that have a substantially longer in vivo circulating lifetime than the unmodified molecules. Favored modified C1 inhibitor muteins are those having a water soluble polymer bound to the muteins. Exemplary of such water soluble polymers are polyacrylic acid, and derivatives thereof, dextran, carboxymethylcellulose, polyethylene glycol, and polyoxyethylated glycerol. The preferred embodiment water soluble polymer is polyethylene glycol. It is disclosed in U.S. Pat. No. 4,179,337, along with methods for binding polyethylene glycol to proteins. Polyethylene glycol modified IL-2 is shown in U.S. Pat. No. 4,766,106. Using the compositions and procedures described in these two patents, polyethylene glycol modified C1 muteins are readily produced by those skilled in the art.” 

Defrees teaches the use of PEGylation on carbohydrate moieties and the engineering of carbohydrate moieties on the protein and peptides. Note the PG Pub is used for paragraph made or modified (as was taught by Fong) for the appropriate therapeutic end. Oximes as linkers for the glycans are taught [1243] and galactose and sialic acids are taught to be the PEGylated sugar, see [1127].  Also see Claim 28 of the ‘371 Patent where is shows a PEGylated Sialic acid residue that is terminal in the glycan structure. Both N-linked and O-linked glycans are taught, see [004]. Further, the invention is adapted to create custom glycan sites, see [0008], or to use what is naturally found. Go to the Claims and one will see Sia listed repeatedly as to where the modifying group (PEG) is to be attached. Up to paragraph [1028], sialic acid is taught over 100 times as well as illustrated throughout the specification.

Pan et al (a named inventor) WO 2013/095905 teaches the PEGylataion of TSH which has superior half-life. The PEG is conjugated to carbohydrates via sialic acids among the carbohydrate options. The whole of the WO document reads like the instant invention except for the difference of the protein, TSH vs C1-INH, see pages 8-13 and Table 6 and 7 which show that the PEGylation conferred the properties instantly claimed on the Pegylated TSH. Also of interest in the prior art reference are the Claims to the same teaching, the International Search Report (ISR) for the WO document, and the references therein which state that Pan et al is obvious over the prior art for the same general principle of PEGylataion for better half-life and activity.

Henry 20130129698 teaches “improved pharmacokinetic characteristics can be achieved in FVIIa by the derivatisation of the glycoprotein by an oxime of a polymeric moiety such as PEG at a glycosyl group, see paragraph [0006]. Thus an oxime linker is taught and suggested by another reference other that Defrees, and that the linker is used to link a PEG moiety to a carbohydrate. 

Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and peptides.  Delgado et al teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among  8) other properties of the PEG-protein conjugates.  Unrelated PEG-proteins are shown to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG to the proteins, and that the PEG is determining the property.  Delgado et al further teaches mono-pegylation, bi- and multiple-pegylation, N-terminal PEGylation and PEGylation in ranges from 700 to 70,000 MW readable upon PEG ranging from 10 to 2000, readable on Claim 115. Note the substantial fold increase for many of the proteins Pegylated, found on page 251.

It would have been obvious to one of ordinary skill in the art to PEGylate C1 as taught by Zhao and Fong using the method of Defrees for the benefits taught by Fong and Delgado.  One would have been motivated to use the PEGylation method of Defrees to PEGylate C1 because 

Note that Claims 1 and 110-114 are claims to results that are the effective outcome of administering the product of Claim 1.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, PEGylation is a well-known modification to protein and peptides, see introduction in Defrees’ publication.  Paragraph [0004] of Defrees states: “For the production of therapeutic peptides, it is clearly desirable to utilize a derivatization strategy that results in the formation of a specifically labeled, readily characterizable, essentially homogeneous product.” Thus, PEGylation of C1 via Defrees method is highly desirable for a therapeutic end. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the glycan structures in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the PEGylation arts as evidenced by Defrees. In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, one can modify or add to C1 from the teachings of Defrees and is a matter of judicious selection or working with known glycan structures naturally found on C1. Further, the ratio of C1-INH to PEG is also one of optimization for adjustment of half-life or other desired properties, such as that of Claim 115. Further, these ranges are found in Peg, Defrees etc … as these ranges are known to optimize, see Defrees at paragraph [0111] where it states: [0111] In yet a further embodiment, the polymer comprises a member selected from the group consisting of a polyalkylene oxide and a polypeptide. The polyalkylene oxide may be poly(ethylene glycol) in one embodiment of the invention. In another embodiment, the poly(ethylene glycol) has a degree of polymerization of from about 1 to about 20,000, preferably, from about 1 to about 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a 

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (D) is clearly in line with Defrees teachings, as well as (A) and (B). (G) is also applicable because the PEGylation method taught by Defrees is a well-known principle of PEGylation. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page 8-9 of the remarks filed 11/25/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. As before, Applicants prefer a piecemeal approach against the references applied.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Applicants make the statement: “Similarly, Eldering also does not teach or suggest PEGylation of carbohydrate moieties of C1-INH at all. In summary, none of Zhao, Fong, and Eldering discloses a PEG conjugation on the carbohydrate moieties of C1-INH.” 
	
Applicant’s state: “The Office cites Defrees in an attempt to cure the deficiencies of Zhao, Fong, and Eldering asserting that Defrees teaches PEGylation at carbohydrate moieties. See Office Action at page 6. Without agreeing with this allegation and in view of the current amendments to the claims, DeFrees does not disclose PEGylation of a C1-INH and that PEGylated conjugated C1-INH has a relative potency at least greater than 85% of the unconjugated parent C1-INH.” But, Applicants appear to ignore that Applicants have stated, “[d]elgado merely discloses the uses and properties of PEG-linked proteins and peptides. See Delgado at Abstract.” But, did Applicants bother to read the rest of the article, or even pay attention to what was explicitly stated in the rejection above towards the many benefits from PEGylation?  


 	[0168] The polymeric conjugates of C1 inhibitor prepared was administered (i.v.) to groups of rat for in vivo plasma pharmacokinetic (PK) study at dose of 70 U/kg. The polymer conjugates of the invention such as ALD-PEG-C1 INH (the ALD being an aldehyde linker) demonstrated improved half-lives compared to the native C1-esterase inhibitor. Some polymer conjugate extended half-life to about 77 hours, with more than 10 folds improvement than the native C1 inhibitor. This profile can provide a long lasting treatment regime such as once a week.

What is not understood is how Applicants think they are getting an unexpected result when they are getting what the prior art teaches generically (Delgado) or from PEGylated inhibitors of C1 esterase inhibitors already PEGylate and shown to possess similar and improved properties shown in paragraph [0168] above. Applicants want something of a relative potency of 85% of the unconjugated parent C1-INH, but Zhao teaches 10-fold improvement. Given that a direct comparison cannot be made between different compounds that are PEGylated, the benefits conferred to the molecule are well known to the point that is obvious to do, and the results are expected to be improved.  

The response to Applicants arguments received on 04/12/2020 are worth a reread. The rejection is maintained over the prior art applied previously, and with the new references submitted in the IDS, which are in support of the rejection as applied above.  

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.

 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 

/THOMAS S HEARD/Primary Examiner, Art Unit 1654